Citation Nr: 0033864	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The Board notes that a review of the claims file reveals that 
in September 1990, the Board denied the veteran's request to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy claimed as secondary to lumbosacral 
strain, which had been previously denied by the Board in 
August 1986.  However, a June 1999 addendum report to the 
March 1999 VA examination indicates that the veteran's 
peripheral neuropathy is due to an allergic reaction to 
Parafon Forte, medication prescribed for the veteran to treat 
his lumbosacral strain.  The March 1999 VA examination report 
and VA treatment records from September 1996 to August 1998 
similarly reflect reports of a link between the veteran's 
peripheral neuropathy and a toxic reaction to Parafon Forte.  
The March and June 1999 statements by the VA examiner and the 
September 1996 to August 1998 VA treatment records raise the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's lumbosacral strain is productive of 
degenerative disc disease with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and lower extremity symptomatology 
that includes an inability to walk or stand for more than a 
minute. 


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
lumbosacral strain with degenerative disc disease have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current 40 percent evaluation 
for lumbosacral strain does not accurately reflect the 
severity of his disability.  He contends that he is unable to 
walk for more than short distances, that he has pain that 
radiates into his lower extremities, and that he has muscle 
spasm and cramps in the lumbar region.  He further argues 
that his lower extremity symptoms and degenerative changes in 
the lumbar spine should be taken into account in the 
evaluation of his disability.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000). 

Service connection for sacroiliac strain was granted in 
October 1945 and a noncompensable evaluation was assigned, 
effective September 1945.  In July 1982, the RO re-
characterized the disability as lumbosacral strain and 
increased the evaluation to 10 percent, effective March 1982.  
This decision was based on medical evidence of limited motion 
of the lumbar spine and paravertebral muscle spasm.  In 
August 1986, the Board increased the evaluation for 
lumbosacral strain to 20 percent, based on evidence of 
moderate limitation of motion, muscle spasm, and complaints 
of constant and severe pain, requiring regular treatment and 
medication.  Following a VA examination report that noted 
that the veteran had marked limitation of motion with 
arthritic changes, the RO, in December 1991, increased the 
evaluation for lumbosacral strain to 40 percent, effective 
September 1991.  The 40 percent rating has remained in effect 
to date.  

VA treatment records from September 1996 to December 1998 
showed that the veteran's lower extremities were so weakened 
that he had to use a motorized wheelchair.  He was unable to 
stand for more than a few minutes before his lower back would 
tighten, his legs would weaken and he would fall down.  He 
complained of worsening chronic low back pain, with spasms in 
the back and radiating pain into the left leg.  Nothing was 
able to relieve the pain.  The veteran was unable to lie 
flat, and used a hospital bed, and had to ease his body down 
little by little due to the pain.  It was also noted that the 
veteran had extensive peripheral neuropathy with no feeling 
from the neck down.  X-rays revealed degenerative disc 
disease at L4-5 and generalized osteopenia suggesting 
osteoporosis.  A September 1998 entry noted that the 
lumbosacral spine was very demineralized due to lack of 
normal muscle tone around the lumbar spine.  

A March 1999 VA examination report reflected the veteran's 
complaints of worsening back pain with muscle spasm, and left 
lower extremity numbness and swelling with bilateral lower 
extremity weakness.  His back pain was aggravated by 
prolonged sitting.  He further reported that he was unable to 
walk and unable to stand for more than a minute due to 
weakness.  He had been using a scooter for mobility for the 
past 16 years and had been using assistive devices at home 
for the past four to five years.  The examiner reported that 
the veteran had intermittent flare-ups of his symptoms, 
brought on by sudden, jerking body movements which would 
cause lower back spasm with left lower extremity pain and 
burning.  There were no alleviating factors or medications.  
Severity of the symptoms were described as moderate and 
duration and frequency was variable.

The veteran could not heel and toe walk.  Flexion was to 65 
degrees, extension was to 5 degrees, lateral flexion was to 
15 degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  The veteran was able to perform straight leg 
raises to 85 degrees, with assistance, which caused some pain 
down the posterior thigh along the sciatic nerve.  There was 
bilateral swelling in the lower extremities with no atrophy 
and normal tone.  Motor strength was 4/5 for all muscle 
groups tested in the lower extremities, with an action tremor 
in the lower extremities.  He also had motor impairment on 
the left indicative of L5-S1 nerve root involvement.  He had 
constant and unchanged lower extremity paresthesias, and 
absent proprioception and vibratory sense.  He had 
hypesthesia throughout the body below the cervical level.  He 
was areflexic with bilateral downgoing toes and coordination 
was limited by weakness.  His gait was antalgic.  

The March 1999 X-rays of the lumbar spine revealed an old 
post compression fracture of L1 with 30 percent loss of 
height, moderate spondylosis, and degenerative disc disease 
at L3-4 and L4-5.  A Magnetic Resonance Imaging (MRI) scan 
revealed generalized spondylosis with hypertrophic spurring 
of the vertebral margins anteriorly, degenerative changes at 
L3-L4 and L4-L5, and mild bulging annulus at L3-L4.  The 
examiner's diagnoses were mild to moderate peripheral 
neuropathy and degenerative disc disease at L3, L4, and L5.  
The examiner noted that the latter disability was as likely 
as not related to service-connected lumbar strain, and 
further noted that the degree of functional impairment was 
complicated by peripheral neuropathy.  

In a June 1999 addendum report, the examiner reiterated his 
opinion that it was at least as likely as not that 
degenerative disc disease was related to the veteran's 
service-connected lumbar strain.  While the examiner noted 
that a May 1999 electromyogram study revealed no evidence of 
acute left lumbosacral radiculopathy, he further stated that 
the veteran had marked functional impairment due to chronic 
lumbosacral strain and was unable to walk.  The examiner said 
that, while the veteran's functional impairment was 
compounded by peripheral neuropathy, the degree of functional 
impairment due to non-service connected peripheral neuropathy 
could not be clearly separated from the impairment caused by 
lumbosacral strain without resorting to speculation.  

The veteran's lumbosacral strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides for a maximum 
40 percent evaluation for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran is already receiving the highest 
contemplated evaluation under this Diagnostic Code and a 
higher evaluation is therefore not warranted.

As the VA examiner has opined that degenerative disc disease 
is due to service-connected lumbosacral strain, the Board 
shall consider the applicability of Diagnostic Code 5293.  
Under Diagnostic Code 5293, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.   

The examiner reported that the veteran had intermittent 
flare-ups of his symptoms, brought on by sudden, jerking body 
movements which would cause lower back spasm with left lower 
extremity pain and burning.  There were no alleviating 
factors or medications.  Severity of the symptoms were 
described as moderate and duration and frequency was 
variable.

In view of the medical findings that the veteran is unable to 
walk or stand for more than a minute, with muscle spasm 
brought on by sudden movements, constant back pain 
unalleviated by change of position or by medication, and 
lower extremity symptomatology due, at least in part, to his 
service-connected back disability, the Board finds that the 
evidence supports a 60 percent evaluation for lumbosacral 
strain with degenerative disc disease under DC 5293.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
Board's decision to grant a 60 percent evaluation is based, 
in part, on the veteran's complaints of severe pain, 
weakness, and functional loss.  The Board notes, however, 
that the 60 percent evaluation is the maximum contemplated 
evaluation under DC 5293 and the veteran's complaints do not, 
warrant an evaluation in excess of 60 percent for additional 
functional loss due to pain. 


ORDER

Subject to the rules and regulations governing the award of 
benefits, a 60 percent rating is granted for lumbosacral 
strain. 



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 



 

